     Case 2:18-cv-04249-DRH-SIL Document 57 Filed 04/22/21 Page 1 of 4 PageID #: 385

                      HAMMILL, O'BRIEN, CROUTIER, DEMPSEY,
                            PENDER & KOEHLER, P.C.
                                           6851 Jericho Turnpike, Suite 250
                                                 Syosset, NY 11791
                                                   (516) 746-0707
                                                 Fax (516) 677-5475
                                                rmoulton@hocd.com
William J. Croutier, Jr.                                                                 Anton Piotroski *
Wade T. Dempsey                                                                          Rebecca J. Moulton
Michael J. Pender                                                                        Patricia Donohoe †
Richard C. Koehler                                                                       Robert J. Faderl †
Paul D. Lawless
                                                                                            Of Counsel
                                                                                         William J. Croutier, Sr.


                                                                                         * Admitted in NY and FL
                                                                                         † Admitted in NY and NJ


      April 22, 2021

      VIA ECF

      Hon. Denis R. Hurley
      United States District Court
      Eastern District of New York
      100 Federal Plaza
      Central Islip, New York 11722


                           Re:          Luis A. Nunez v. Village of Rockville Centre, et al.
                           D/A:         8/4/16
                           Index No.:   2:18-cv-04249-DRH-SIL
                           Our File:    45-0136US


      To the Honorable Denis R. Hurley:

      This office represents defendants, Village of Rockville Centre, Police Officer John Siraco,
      Jr., and Police Officer John Murphy in the above-referenced matter. We respectfully
      request this Court schedule a Pre-Motion Conference regarding our office’s intention to
      file a Federal Rule of Civil Procedure 56(a) motion seeking summary judgment dismissal
      of the plaintiff’s claims and all cross-claims against the defendants, Village of Rockville
      Centre, Village of Rockville Centre Police Department, Police Officer John Siraco, Jr. and
      Police Officer John Murphy ((hereinafter referred to as the “Rockville Centre
      Defendants”).

                                                      FACTS

      The Rockville Centre Defendants incorporate by reference the facts as outlined in County
      of Nassau’s letter motion to the Court dated April 16, 2021. The Rockville Centre
Case 2:18-cv-04249-DRH-SIL Document 57 Filed 04/22/21 Page 2 of 4 PageID #: 386




defendants further add that Police Officers Siraco, Jr. and Murphy responded to the
scene of the subject incident and secured and transported the plaintiff to the Rockville
Centre Police Headquarters and Police Officer Murphy subsequently transported the
plaintiff to the Nassau County First Precinct and thereafter to the Nassau County jail.

For the reasons outlined below, and which will be more fully briefed in the Rockville
Centre Defendants’ motion papers, all causes of action against the Rockville Centre
Defendants should be dismissed.

  I.   Plaintiff’s State-Law Claims Against The Rockville Centre Defendants Should
       Be Dismissed Under General Municipal Law § 50-e

General Municipal Law §50-e requires, as a condition precedent to a lawsuit against a
municipal corporation, timely service of a notice of claim on the municipal corporation
(see, Stallworth v New York City Health & Hosps. Corp., 243 AD2d 704, 663 NYS2d
287 [2d Dept 1997]). “The notice of claim requirements apply equally to state tort
claims brought as pendent claims in a federal civil rights action.” (McLaurin v. New
Rochelle Police Officers, 2005 U.S. Dist. LEXIS 11971, 373 F.Supp.2d 385 [S.D.N.Y.
2005] (citing Fincher v. County of Westchester, 979 F.Supp. 989, 1002 [S.D.N.Y.
1997]))

Here, the plaintiff served an untimely notice of claim upon the Village of Rockville
Centre on September 7, 2017. The plaintiff now seeks to assert State-Law claims against
the Rockville Centre Defendants. However, since the plaintiff failed to timely serve a
notice of claim upon defendant, Village of Rockville Centre, the plaintiff’s State-Law
against the Rockville Centre defendants must be dismissed herein.

       II.    Plaintiff’s §1983 Claims against the Village of Rockville Centre Should
              Be Dismissed as Plaintiff’s Injuries Did Not Result from a Policy or
              Custom of the Village

“To assert a claim against a municipality for the deprivation of constitutionally protected
rights, the plaintiff must allege that the injury resulted from a policy or custom of the
municipality.” (Carson v. Lewis, 35 F.Supp.2d 250, 266, 1999 U.S. Dist. LEXIS 1144
[E.D.N.Y. 1999] (citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690,
98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978); Pembaur v. City of Cincinnati, 475 U.S.
469, 106 S. Ct. 1292, 89 L. Ed 2d 452 (1986))

Here, there is no evidence that the plaintiff’s injuries resulted from any policy or custom of
the Village of Rockville Centre, and as such, the plaintiff’s §1983 claims against the Village
should be dismissed.

       III.   Plaintiff’s Claims Against Police Officers Siraco, Jr. and Murphy
              Pursuant to §1983 Should Be Dismissed as There is No Evidence to
              Support Them
Case 2:18-cv-04249-DRH-SIL Document 57 Filed 04/22/21 Page 3 of 4 PageID #: 387




       A.     False Arrest, Malicious Prosecution and Failure to Intervene

“An arrest is privileged where the arresting officer had probable cause to arrest.” (Id. at
434 (citing Jocks v. Tavernier, 316 F.3d 128, 135 (2d Cir. 2003); Jenkins, 478 F.3d at 84))
Furthermore, “probable cause can be based solely on information obtained from an
alleged victim or eyewitness to a crime.” (Id. at 436 (citing Martinez v. Simonetti, 202 F.3d
625, 634 (2d Cir. 2000)) “As with false arrest, ‘the existence of probable cause is a
complete defense to a claim for malicious prosecution in New York.’” (Id. at 441 (quoting
Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003) (citation omitted)) “…[W]here
defendants are entitled to summary judgment as to plaintiff’s underlying claims under §
1983, it logically follows that defendants are entitled to summary judgment on plaintiff’s
failure-to-intervene claims as well.” (Id. at 32 (citing Posner v. City of New York, No. 11-
CV-4859, 2014 U.S. Dist. LEXIS 6071, 2014 WL 185880 at *8 (S.D.N.Y. Jan. 16, 2014))
[other citation omitted]

Police Officers Siraco, Jr. and Murphy had probable cause to arrest the plaintiff based
upon the statements made to them by Police Officer Federico concerning the plaintiff
having attempted to flee while Police Officer Federico was attempting to make a traffic
stop and striking Police Officer Federico in his leg with his motorcycle while attempting to
flee. Therefore, the plaintiff’s claims for false arrest, malicious prosecution and failure to
intervene should be dismissed against these individual defendants.

       B.     Unreasonable and Excessive Use of Force, Abuse of Process and
              Fabrication of Evidence

There is no evidence that Police Officers Siraco, Jr. or Murphy used any force, much less
unreasonable or excessive force against the plaintiff herein, such that the plaintiff’s claims
for the same must be dismissed.

There is also no evidence that Police Officer’s Siraco, Jr. and Murphy used legal process
to compel performance or forbearance of some act by the plaintiff, that either officer had
intent to do harm without excuse or justification to the plaintiff or that either officer
performed any act with respect to the plaintiff in order to obtain a collateral objective
outside the legitimate ends of process.

Moreover, there is no evidence that Police Officers Siraco, Jr. and Police Officer Murphy
fabricated evidence or that the plaintiff suffered any deprivation of his liberty as a result of
any alleged fabricated evidence.

For all of the foregoing reasons, your affirmant respectfully requests that a pre-motion
conference be scheduled before this Court at the Court’s earliest convenience concerning
your affirmant’s request to file a motion for summary judgment dismissal of the plaintiff’s
State and Federal claims against the Rockville Centre Defendants pursuant to Fed. R.
Civ. Pro. 56(a).
Case 2:18-cv-04249-DRH-SIL Document 57 Filed 04/22/21 Page 4 of 4 PageID #: 388




Thank you for the Court’s attention to this matter. Should the Court require anything
further, please contact your affirmant’s office at the Court’s convenience.

 Very truly yours,

HAMMILL, O’BRIEN, CROUTIER,
DEMPSEY, PENDER & KOEHLER, P.C.
Rebecca J. Moulton
Rebecca J. Moulton, Esq.

RM8181
